The opinion of t.lie Court was delivered by
Poché, J.
The defendant appeals from sundry judgments of a recorder’s court condemning him for repeated alleged violations of ordinance 4798 A. S., of the City of New Orleans, predicated on Act No. 100 of 1878, which prohibits private, markets within a radius of six squares of any public market.
Among other grounds of complaint, his counsel charges error in the manner adopted by the recorder of measuring the distance from the ■public market to the place where lie kept ids private market. 'Pile mode adopted was by measuring the distance on “an air-line” from one market to the other.
Appellant’s contention is that the distance of six squares, as contemplated in the act, must be measured by actual squares, eaeli of 300 feet, 3ind by the, width of the intervening streets, each of fifty feet, making sin aggregate of 2100 feet, on the shortest route which could he passed over in walking from one market to another.
*48(’omiso] for the State contend for an air-line measurement, and they argue that, their position is squarely sivpported by the decision of this Court in Berard’s case, 40 Ann. 172.
In that, ease, Berard contended that in computing the distance covered by six squares, the widt-li of intervening' streets should not be included in the measurement, thus summing up the distance between the two markets at. 1800 feet.
But. the court held that the width of the streets should be included, and that, reduced to a- measure in feet, the distance contemplated by the Legislature, by the words “radius of six squares,” meant 2100 feet.
In stating the case, the, Court said : “The inquiry is therefore narrowed down as to whether the- width of the streets is or not to be included in the distance which the. Legislature fixed when it said that private' markets shall not be kept within a radius of six squares of a public market, in this city.”
In concluding its opinion, the Court said : “The, only distance which the Legislature could have, intended was six squares, including the width of the streets; in other words, 2100 feet for both squares and streets, and not 1800, as urged by the, defendant.”
The record presented no other issue, and the Court, adjudicated on no other. The'simple issue, thus presented did not in any manner involve the question of the mode of measurement of the prohibited distance, or whether the. distance was to be measured on an “air-line” or otherwise, nor did it involve the definition of the word radius as contemplated by the, act; hence any reference to, or dictum on, that subject, in the opinion, forms no pari of the matter adjudicated in the case, and is no authority in this controversy.
Appellee’s contention, therefore, can find no judicial sanction in that or any other case; hence the question is open for discussion and adjudication.
Now, the safest mode of discovering the true and precise meaning of a statute is to ascertain its object. It is quite plain that in prohibiting private markets within a given distance of public markets the, Legislature intended to shield the lessees of public markets and owners of stalls therein from a too proximate and injurious competition from private markets. It is, therefore, clear that the distance, fixed was over a route which customers had to pass in order to reach a private market, from a, public market, or the proximity of the same.
Manifestly the law-maker knew that, in a city no one, can move, from one point to another on “an air-line,” lienee the language used, “a radius of six squares,” must have boon intended to mean a, route or dis*49tance of six squares in all directions from a public, market, such as a human being could use. An air-line, in a city necessarily passes over houses and other buildings, and can, therefore, be followed only by birds or by persons riding in balloons.
If the. Legislature intended, by its language, to trace and measure an air-line, why was the word square used. That measurement is never used in connection with an air-line. It is only used in describing distances in cities and towns as indicating a tangible, point of measurement easily counted by the existence of intervening streets. Hut in all human parlance, the measurement of an air-line is always rendered by feet, yards or miles,, or fractions of miles.
No one will be heard to say that the width of a river, or of a forest, or of a held is so many squares, but invariably the idea will be conveyed by the. use of the words: miles, acres, yards or feet, as the. case, and the. distance may be.
The very existence of the Bérard case hereinabove referred to is an earnest of the construction placed on that statute by the two courts which dealt with it. If the, law had been understood as contemplating an air-line, the contention that intervening streets should not be included could not have arisen, and if made by Bérard, the answer of the State would have been that, in an air-line there is no room for a dispute about intervening streets. And in such a hypothesis this Court would not have been called to demonstrate that there are no squares in a city unless they are divided by streets.
But the mind is not left to reasoning and conjecture alone to discover tlie real intent of the Legislature in the use, of the words under discussion. For, just at the. the time that case originated from the troubles growing- out of this very question, the Legislature enacted Act No. 136 of 1888, relative, to private markets, in which the following language is used:
“ Provided, no private, market shall be established within a. walking-distance of six blocks from any public, market.”
Of course that act cannot be invoked as the law of this case, but it may very fairly and properly be quoted as containing a- legislative construction of what was really meant and intended by the Act of 1878, on the identical matter.
These considerations amply justify ai>pellant’s contention, and, as the. evidence shows that his private, market was, by the only route, which a. human being could follow, at a distance exceeding six squares, or 2100 feet from the nearest public market, it follows that his defense should have prevailed.
*50Under the conclusions thus reached it becomes unnecessary to consider or discuss other points made by counsel in this case.
It is, therefore, ordered and adjudged and decreed that the judgments appealed from be annulled, avoided and removed, and it is now ordered that the affidavits made against the defendant herein be quashed, and that defendant be discharged with his costs in both courts,